*927Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 5, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked in a warehouse until he resigned to join his family in Puerto Rico. The record establishes that claimant’s wife and daughter had relocated to Puerto Rico in the summer of 2002 because his wife was unhappy living in New York. Claimant submitted his letter of resignation effective January 31, 2003, indicating that he was leaving due to his family. However, claimant did not join his family in Puerto Rico until after the school semester ended in March 2003. Under the circumstances herein, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment due to personal and noncompelling reasons (see Matter of Parduski [Commissioner of Labor], 253 AD2d 937 [1998]; Matter of Olek [Sweeney], 243 AD2d 806 [1997]; cf. Matter of Rodriguez [Commissioner of Labor], 256 AD2d 768 [1998]). Although claimant testified that he opted to relocate due to economic hardships and his daughter’s asthma, this presented a credibility issue for the Board to resolve inasmuch as claimant failed to mention either reason in his resignation letter or letter to the Department of Labor (see Matter of Moffatt [Levine], 52 AD2d 1019 [1976]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.